Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The elections are noted. Claims 8-38 are withdrawn.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) Claim 5 is unclear as to whether the additive is the same as recited in claim 2.
B) In claim 2, ‘complexing agents’ is unclear as to what is being complexed and thus what agents will serve this function.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Sutherland 3803033.
Sutherland teaches, especially in col. 2, a mix of iron oxide and carbon. Although it is a comparison material, it is disclosed.

  Claims 1 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sutherland.
In so far as the carbon is not explicitly described as active carbon, using it is obvious to provide a direct comparison.

Claims 1-4, 6 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Nawata et al. 4366179.
Nawata teaches, especially in col. 6, a powder containing active carbon and alumina, mixed with iron powder. Claim 8 thereof indicates that the iron can be coated with a halogen salt.

Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nawata.
As to the coating, Nawata claim 8 indicates that the iron can be coated with a salt; doing so is obvious to gain the effect thereof.
 
Claims 1-4, 6, 7 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Vo et al. 7429330.
Vo teaches, especially in col. 3-4, magnetic active carbon composition. 7% iron oxide is exemplified. Note the binder (‘complexing agent’), which links materials together.

Claims 1-4, 6, 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vo.
In so far as the teachings are drawn to options of materials and amounts thereof, the selection of the present parameters is obvious as optimization of a disclosed list. Note also the additional sorbent that may be present even if a binder is not a complexing agent.

Claims 1-4, 6, 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gadkaree et al. 20100239479.
Gadkaree teaches, especially on pg. 7-8, mixture of active carbon, sulfur (oxidizing agent) and an additive which may be iron oxide.





/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736